CLOPTON, J.
— On the trial of defendant for murder, the court instructed the jury: “In the trial of this case, on the issue of guilty or not guilty, the jury should not consider the defendant otherwise than as a femme sole.” There is no error in this charge. The presumption of the common law, that when the wife acts with her husband in the commission of a crime, she acts under his coercion, and consequently without guilty intent, is not allowed in all offenses, in the administration of the criminal law. “It may not be positively settled,” as has been well observed, “where the line of separation is; but for certain crimes the wife is responsible, although committed under the compulsion of her husband.” — 1 Bennett & Heard Cr. Cases, 85. The exceptions engrafted on the general rule, are based on the nature, grade and hienousness of the felony ; and among these is murder. The rule that 'the law holds the wife answerable for murder, though committed in the presence of, or in company with her husband, without any presumption that she acted under his coercion, and that she is punishable as much as if sole, is sustained by the great weight of authority. — 1 Hale’s P. C. 45 ; 1 Hawk. Pleas, 4; 1 Cooley’s Black. Com. 444; 1 Bishop’s Cr. L., § 361 ; 14 Am. & Encyc. of Law, 649.
On the same principles, the charge asked by defendant was properly refused.
Affirmed.